DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the papers field 4/22/2022.
3.	Claims 1-4, 6-8, 10-20 are pending.  Claims 6-8, 10-20  are withdrawn as being drawn to a nonelected invention.
4.	The following rejection is newly applied.  
5.	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
6.	This action is NONFINAL. 
Withdrawn Rejections  
7.	The 35 USC 103 made in the previous office action is withdrawn based upon arguments to the rejection and the lack of teach of dUTP.     The declaration under 37 CFR 1.132 filed 4/22/2022  is not sufficient to overcome the rejection of claims based upon providing a declaration of the unexpected success of placing the structure in the particular sequence of required substructures based up the fact the declaration and the structure are not commensurate in scope as the adapter of the declaration is Y shaped. 

Claim Objections
8.	Claim 4 is objected to because of the following informalities:  Claim 4 is objected as being dependent on a rejected claim.  The claim should be amended an independent claim to place it in condition for allowance. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hangzhou (CN105442054 3/30/2016 machine translation cited on IDS) in view of Hayden et al. (US Patent Application Publication 20140106360 April 17, 2014 previously cited) and Sibson et al. (US Patent Application Publication 2009/0068645 March 12, 2009).
With regard to claim 1, Hangzhou discloses an adaptor structure that comprises a phosphorylated 5’ terminus, a stem, first loop,  polyN  second loop, second step (machine translation (p 2-3 of the provided machine translation and figure 3 ).  Hangzhou discloses that this adaptor can be suitable for low short fragments in plasma and as such the adaptor is capable of use in ultratrace (p. 1 of the provided machine translation).  Hangzhou does not specifically teach the structure in the order stated with dUTPs.  
With regard to claim 2-3, Hangzhou does not specifically describe an “index sequence”.  However, Hangzhou teaches that there is an additional segment between the stem and loop (2-3 of the provided machine translation and figure 3 ).  This additional segment is complementary to the target (figure 3).  As such the sequence could be considered an “index sequence” as it is a unique sequence that identifies the target.  
However, Hangzhou does not appear to disclose a tag at the 5’ end or dUTPs.  
With regard to claim 1, Hayden et al. teaches that in an adaptor design a 5’ biotin tag can be added for detection (para 32).  
With regard to claim 1, Sibson et al. teaches that adaptors can be designed to include a recognition site for a restriction endonuclease to allow for cleavage, and as such dUTP is place at the site where cleavage is wanted (para 27, 223).
	Therefore it would be prima facie obvious to one of ordinary skill in the art at the effective filing date to modify the adaptor design of Hangzhou to place a tag as taught by Hayden et al and dUTP as taught by Sibson et al. .  The ordinary artisan would be motivated to tag the adaptor in order to detect the adaptor in the amplification and sequencing assays performed.  Furthermore the ordinary artisan would be motivated to use dUTP in the adapter structure at the point where cleavage occurs and therefore in this case between the 2 stem loop structures in order to cleave the adaptor structure. Although the prior art does not explicitly teach the recited structure in order, the adaptor DNA structure is a known structure comprising known segments.  Absent secondary considerations the rearrangement of these segments would be considered routine design constraints within the adaptor arts of designing structures for sequencing. 

Response to Arguments and 37 CFR 1.32 Declaration
	The reply traverses the rejection and further provides a 37 CFR 1.132 Declaration.  
	The reply asserts that references do not teach dUTP (p. 7).  Further the reply asserts that the references do not require the 7 segments in the specific claimed order (p. 7-8).  The reply asserts that there are thousands of different combinations and one would not pick out this combination (p. 8).  The reply asserts that in paragraph 10 that there is a specific order that is for Y shaped adaptors that is especially suitable for ligation to DNA at ultratrace levels (p 8).
	Further the declaration filed 4/22/2022 states that with regard to secondary considerations that the structure can mitigate and avoid adaptor adaptor ligation observed in Y shaped adaptors (points 4-5).
	These arguetmsn have been reviewed and have not been found fully pervasive with regard to the newly applied rejection.
	It is noted the 35 USC 103(a) is newly applied and addressed the dUTP structure.  Although the cited art does not teach the 7 segments in order, it is noted the declaration provided does not provide secondary considerations for the claims as written.  In particular the declaration appears to be addressing Y shaped adaptors, and although the claims can embody this structure, the claims are not limited to the structure of a Y shape.  Therefore it is not clear if these secondary considerations can be applied to any adaptor with the recited organization or if the considerations are based upon the shape itself.  Furthermore the reply asserts that the different combination is one of a large number, however, the number is not finite.  As these segments are known and the adaptor art for sequencing is well known, the organization of the different components appear to be a design choice of the ordinary artisan absent the secondary considerations for the scope of the claimed product. 
Conclusion
12.	No claims are allowed. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE D SALMON/Primary Examiner, Art Unit 1634